                                             Case 5:20-cv-06430-BLF Document 8 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT
                                   9                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     KENNETH ALLAN COOPER,                                             Case No. 20-cv-04658 BLF (PR)
                                  12                         Plaintiff,
Northern District of California




                                                                                                           ORDER SUA SPONTE GRANTING
 United States District Court




                                  13                                                                       EXTENSION OF TIME TO FILE
                                                    v.                                                     COMPLETE APPLICATION TO
                                  14                                                                       PROCEED IN FORMA PAUPERIS
                                         KATHLEEN ALLISON, et al.,
                                  15                        Defendants.
                                  16

                                  17            On September 14, 2020, Plaintiff, a state prisoner proceeding pro se, filed a letter
                                  18   which the Court construed as an attempt to file a civil rights complaint pursuant to 42
                                  19
                                       U.S.C. § 1983, against prison officials at San Quentin State Prison. Dkt. No. 1. On the
                                  20
                                       same date, the Clerk sent Plaintiff separate notices that (1) he must either pay the full filing
                                  21

                                  22   fee or file an application to proceed In Forma Pauperis (“IFP”), and (2) he needs to file a
                                  23   complaint on form in order to proceed with this action. Dkt. Nos. 2 and 3. On October 2,
                                  24
                                       2020, Plaintiff filed a letter informing the Court that he was unable to get his IFP form
                                  25
                                       back from his counselor,
                                  26

                                  27
                                       and inquiring whether the application was filed. Dkt. No. 4.

                                  28   Order Sua Sponte Granting EOT to file Complete IFP
                                       C:\Users\HarwellT\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\QGE03K7W\06430.Cooper_eot-ifp.sua.sponte.docx
                                             Case 5:20-cv-06430-BLF Document 8 Filed 10/23/20 Page 2 of 2




                                   1            Plaintiff is advised that no IFP has been filed in this matter. In the interest of
                                   2   justice, the Court sua sponte grants Plaintiff an extension of time to file a complete IFP
                                   3   application along with the supporting documents. Plaintiff shall file a complete IFP
                                   4   application no later than twenty-eight (28) days from the filing date of this order.
                                   5   Failure to file a complete IFP application in the time provided shall result in this
                                   6   action being dismissed without prejudice and without further notice to Plaintiff.
                                   7            IT IS SO ORDERED.
                                   8   Dated: __October 23, 2020__                                          ________________________
                                                                                                            BETH LABSON FREEMAN
                                   9
                                                                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Sua Sponte Granting EOT to file Complete IFP
                                  27   C:\Users\HarwellT\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\QGE03K7W\06430.Cooper_eot-ifp.sua.sponte.docx


                                  28
